Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-24-1995

Kirk v Raymark
Precedential or Non-Precedential:

Docket 94-1745




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Kirk v Raymark" (1995). 1995 Decisions. Paper 96.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/96


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                      Nos. 94-1745 and 94-1746


                 SARAH A. KIRK, Administratrix of
            the Estates of KIRK, Alfred T., Deceased
               and KIRK, Sarah A. in her own right

                                 v.

    RAYMARK INDUSTRIES, INC.; EAGLE-PICHER INDUSTRIES, INC.;
     KEENE CORPORATION; GARLOCK INC; OWENS-CORNING FIBERGLAS
           CORPORATION; CELOTEX CORP.; GAF CORPORATION;
                   OWENS-ILLINOIS GLASS COMPANY

                                 Owens-Corning Fiberglas
                                 Corporation,
                                         Appellant



            BEFORE:   STAPLETON, GREENBERG and COWEN,
                          Circuit Judges


                  SUR PETITION FOR PANEL REHEARING


          The petition for rehearing filed by appellee in the
above-entitled case having been submitted to the judges who

participated in the decision of this court and all judges who

concurred in the decision having asked for rehearing, the

petition for panel rehearing is granted.   The panel opinion is

hereby vacated.

                                 By the Court,



                                 /s/ Robert E. Cowen
                                 Circuit Judge
Dated: May 24, l995